Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
	[0012] of the instant Specification states, “for accommodating sample container”, which is grammatically incorrect. It appears that the above needs to be corrected to state, “for accommodating sample containers” to be grammatically correct.
	[0012] of the instant Specification states in multiple instances, “move linear and horizontally”, which is grammatically incorrect. It appears that the above needs to be corrected to state, “move linearly and horizontally” to be grammatically correct.
	[0046] of the instant Specification states in multiple instance, “move linear”, which is grammatically incorrect. It appears that the above needs to be corrected to state, “move linearly” to be grammatically correct.
Appropriate correction is required.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
	Claim 1 recites, “for accommodating sample container”, which is grammatically incorrect. It appears that the above needs to be corrected to recite, “for accommodating sample containers” to be grammatically correct.
	Claim 1 recites in multiple instances, “move linear and horizontally”, which is grammatically incorrect. It appears that the above needs to be corrected to recite, “move linearly and horizontally” to be grammatically correct.
	Claim 10 recites, “for reading label”, which is grammatically incorrect. It appears that the above needs to be corrected to recite, “for reading labels” to be grammatically correct.
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data processing unit…for monitoring container processing after loading” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows no corresponding structure described in the specification for performing the claimed function of “a data processing unit…for monitoring container processing after loading”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the limitation "a data processing unit...for monitoring container processing after loading" has been interpreted under 35 U.S.C. 112(f), but the specification does not disclose sufficient structure to perform the claimed function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “a tray” is unclear, as it is unclear if this tray is referring to the “at least one tray” previously recited in claim 1, or a different tray. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as “the at least one tray”.
Claim 8 has similar issues regarding the use of the term “the tray”, and is similarly rejected and examined.
Claim limitation “a data processing unit…for monitoring container processing after loading” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification merely recaps claim 12 in [0020], without elaborating on the structure that makes up the data processing unit. Further, [0053] of the instant specification describes the image analysis software, which is insufficient structure, without describing any actual structure of the data processing unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vansickler et al. (WO Pub. No. 2017/184242; hereinafter Vansickler; already of record on the IDS received 12/11/2020) and Cohen et al. (US Pat. No. 6,293,750; hereinafter Cohen; already of record on the IDS received 12/11/2020).

Regarding claim 1, Vansickler discloses a system for loading, identifying and hosting samples and/or consumables to at least two automated analyzer systems ([0097]-[0101], [0105]-[0107], [0125], [0126], Figs. 2, 8A, 10A-10D. The system appears capable of loading, identifying, and hosting samples and/or consumables to at least two automated analyzer systems). The system comprises at least one tray for accommodating racks for accommodating sample containers ([0048], a shuttle can be a rack or carrier structure with a plurality of receptacles for receiving sample carriers, see also Fig. 8A) and a terminal for moving racks comprising a distribution robot with four linear drives and a rotational drive ([0097]-[0101], [0105]-[0107], [0125], [0126], see Figs. 2, 8A, 10A-10D at robot 4300. The robot has a rotational drive for rotating rotational stage 4310, a first linear drive for moving the robot 4300 on rails 4302, a second linear drive for moving arms 4344 horizontally, a third linear drive for moving hook 4346 horizontally, and a fourth linear drive for moving vertical translation stage 4322 vertically). 	 
	A platform that can only rotate is arranged horizontally onto the rotational drive (([0097]-[0101], [0105]-[0107], [0125], [0126], see Figs. 2, 8A, 10A-10D at robot 4300. The robot has a rotational drive for rotating rotational stage 4310).
	A carrier that can only move linearly and horizontally on the platform is connected to a second linear drive ([0097]-[0101], [0105]-[0107], [0125], [0126], see Figs. 2, 8A, 10A-10D at robot 4300. The robot has a second linear drive for moving arms 4344 horizontally).
	A hook that can only move linearly and horizontally on the carrier is connected to a third linear drive ([0097]-[0101], [0105]-[0107], [0125], [0126], see Figs. 2, 8A, 10A-10D at robot 4300. The robot has a third linear drive for moving hook 4346 horizontally. See especially [0106], which states that the holding members 4346 (i.e. the hooks) move laterally similarly to the movement of gripper arms 4344 (i.e. the carrier), i.e. the hooks and the carrier move independently and only move linearly and horizontally). and
	A drive for vertically moving the platform above the sledge is connected to a fourth linear drive ([0097]-[0101], [0105]-[0107], [0125], [0126], see Figs. 2, 8A, 10A-10D at robot 4300. The robot has a fourth linear drive for moving vertical translation stage 4322 vertically).
	Vansickler fails to explicitly disclose:
a sledge that can only move linearly and horizontally is arranged onto a rail of a first linear drive; and
that the platform can only rotate around the sledge.
	Cohen is in the analogous field of robots for transporting test tubes and other objects in an automated laboratory transport system (Cohen Col. 1 Lns. 35-40). Cohen teaches a sledge that can only move linearly and horizontally that is arranged onto a rail of a first linear drive (Cohen; Col. 5 Ln. 51-Col. 6 Ln. 7, see Fig. 2 at saddle platform 101 that can only move linearly and horizontally arranged onto rail 40). A platform can only rotate around the sledge (Cohen; Col. 5 Ln. 51-Col. 6 Ln. 7, the gripper arm 103 can rotate about the z-axis in a theta direction, see Fig. 2 at gripper arm 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Vansickler to include a sledge that can only move linearly and horizontally that is arranged onto a rail of a first linear drive, and a platform that can only rotate around the sledge as in Cohen. Cohen teaches that a sledge can be used to move a robotic arm from one location to another as desired along a rail (Cohen; Col. 5 Ln. 51-Col. 6 Ln. 7, see Fig. 2), and having a platform that only rotates around the sledge will allow the robotic arm to rotate to be able to grab objects located along the rotation axis as desired (Cohen; Col. 5 Ln. 51-Col. 6 Ln. 7, Col. 17 Lns. 28-40, see Fig. 2).
	Note: The instant Claims contain a large amount of functional language (ex: “for vertically moving the platform above the sledge”, “for covering movable parts”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Further Note: With regards to the preamble limitation “for loading, identifying and hosting samples and/or consumables to at least two automated analyzer systems”, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”

Regarding claim 2, modified Vansickler discloses the system of claim 1, comprising a loading and unloading area for single and multiple items (see Vansickler Fig. 8A).

Regarding claim 3, modified Vansickler discloses the system of claim 1, comprising at least one protective cover for covering movable parts (see Vansickler Fig. 1, the entire apparatus 4000 is covered, with movable parts therein being protected).

Regarding claim 4, modified Vansickler discloses the system of claim 1, comprising an input device and a display (Vansickler [0125]).

Regarding claim 5, modified Vansickler discloses the system of claim 4, wherein the display is also the input device (Vansickler [0125]).

Regarding claim 6, modified Vansickler discloses the system of claim 1, comprising storage positions for racks (see Vansickler Fig. 8A).

Regarding claim 7, modified Vansickler discloses the system of claim 1, wherein a tray has rows for accommodating racks in parallel (see Vansickler Fig. 8A, which contains multiple rows that appear capable of accommodating racks in parallel).

Regarding claim 8, modified Vansickler discloses the system of claim 7, wherein the tray has up to 20 rows (see Vansickler Fig. 8A, which shows that the tray has 5 rows in the y direction, and 7 rows in the horizontal direction).

Regarding claim 9, modified Vansickler discloses the system of claim 1, wherein a rack has recesses for accommodating up to five containers (the rack is not positively recited. Nevertheless, Vansickler discloses a rack having recesses for accommodating up to five containers in Fig. 5, as the rack would only be able to carry up to five containers of a certain size).

Regarding claim 10, modified Vansickler discloses the system of claim 1, further comprising a scanner for reading labels or barcodes applied to a container and/or rack (Vansickler [0125]-[0126]).

12. The system of claim 1, comprising a data processing unit with an image analysis software for monitoring container processing after loading (Vansickler [0125]-[0126]).

Regarding claim 13, modified Vansickler discloses The system of claim 1, comprising a storage for reagents (Vansickler; [0065], see Fig. 8B at liquid reagent trough assembly).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vansickler in view of Cohen, as applied to claims 1-10, 12, and 13, further in view of Affleck et al. (US Pub. No. 2015/0204598; hereinafter Affleck).

Regarding claim 11, modified Vansickler discloses the system of claim 10. Modified Vansickler further discloses the scanner (see Claim 10 above at Vansickler teaching the scanner in [0125]-[0126]).
	Modified Vansickler fails to explicitly disclose that the scanner is a camera.
	Affleck is in the analogous field of sample analysis (Affleck [0048]). Affleck teaches a camera (Affleck [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scanner in the system of modified Vansickler to be a camera as in Affleck, as Affleck teaches that a camera can be used to read barcodes (Affleck [0077]).

Regarding claim 14, modified Vansickler discloses the system of claim 13. Modified Vansickler further discloses the storage (see Claim 13 above at Vansickler teaching the storage in [0065], Fig. 8B).
	Modified Vansickler fails to explicitly disclose that the storage is cooled.
	Affleck teaches a storage that is cooled (Affleck; [0044], see Fig. 1A at cryogenic workstation 100 and Fig. 2 at cold storage units 291). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage in the system of modified Vansickler to be cooled as in Affleck, as Affleck teaches that keeping a storage cooled will reduce the potential for biological degradation during storage (Affleck [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798